Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/028665 has claims 1-13 pending.

Priority /Filing Date
2.	This application, filed on 07/26/2021 is a continuation of application 15/779, 892 (currently issued US Patent No.11110517), filed 05/30/2018, which is the national stage entry (371) of the PCT application no.  PCT/EP2016/080493 filed 12/09/2016 and claim Foreign Priority from German Application No. DE10/20152250229 and DE10/20152250121, filed on 12/11/2015. The priority filing date of this application is 12/11/2015.

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated July 26, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.


Drawings                                                                                 
4. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because 
*  	Figures 1, 2 and 3 lacks proper labeling –especially the boxes of these figures lacks proper labeling.
See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
Priority statement missing in the specification. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-7, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of issued U.S. Patent No. 11110517. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘517 Patent include all the limitations of this Application as well as additional limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
7.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitations are:
“wherein if the manufacturing of the object by means of a layer-wise additive manufacturing
device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process and/or is an extreme value for the parameter that can be dealt with in a process downstream to the first manufacturing process:” of Claim 1;

“a minimum detail resolution that can be dealt with by means of the device used in the downstream process and/or a minimum detail resolution that can be produced by means of the manufacturing device provided for the second manufacturing process” of Claim 5;


“A layer-wise additive manufacturing device for manufacturing at least one three-dimensional object by means of a layer-wise solidification of a building material in powder form or a liquid building material, the layer-wise additive manufacturing device comprising:” of Claim 10;

“wherein if the manufacturing of the object by means of the layer-wise additive manufacturing
device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process and/or is an extreme value for the parameter that can be dealt with in a process downstream to the first manufacturing process” of Claim 10;

“the limit parameter value is an extreme value for the parameter that can be produced by means of the layer-wise additive manufacturing device in a stable process,” of Claim 11;


“if the manufacturing of the object by means of a layer-wise additive manufacturing device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process” of Claim 12;

“the computer-based model of an object to be manufactured by means of the layer-wise additive manufacturing device and the limit values are stored in one and the same storage device,” of Claim 13;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



Claim limitations  

“wherein if the manufacturing of the object by means of a layer-wise additive manufacturing
device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process and/or is an extreme value for the parameter that can be dealt with in a process downstream to the first manufacturing process:” of Claim 1;

“a minimum detail resolution that can be dealt with by means of the device used in the downstream process and/or a minimum detail resolution that can be produced by means of the manufacturing device provided for the second manufacturing process” of Claim 5;


“A layer-wise additive manufacturing device for manufacturing at least one three-dimensional object by means of a layer-wise solidification of a building material in powder form or a liquid building material, the layer-wise additive manufacturing device comprising:” of Claim 10;

“wherein if the manufacturing of the object by means of the layer-wise additive manufacturing
device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process and/or is an extreme value for the parameter that can be dealt with in a process downstream to the first manufacturing process” of Claim 10;

“the limit parameter value is an extreme value for the parameter that can be produced by means of the layer-wise additive manufacturing device in a stable process,” of Claim 11;


“if the manufacturing of the object by means of a layer-wise additive manufacturing device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process” of Claim 12;

“the computer-based model of an object to be manufactured by means of the layer-wise additive manufacturing device and the limit values are stored in one and the same storage device,” of Claim 13;


 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims depended on a rejected claims are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 1-7, 10-13 are rejected under 35 U.S.C. 103 as being obvious over Paternoster et al. hereafter Paternoster (Pub. No.: US 2016/0332379 A1), in view of Nardi et al. hereafter Nardi (Pub. No.: EP 2778992 A1).

Regarding Claim 1, Paternoster discloses a layer-wise additive manufacturing method of manufacturing at least one three-dimensional object by a layer-wise solidification of a building material in powder form or a liquid building material in a layer-wise additive manufacturing device (Paternoster: abstract), the layers wise additive manufacturing device comprising:
a building support for supporting the at least one object to be manufactured (Paternoster: [0027], Figure 1: building support),
an application device for applying a layer of the building material in powder form or the liquid building material on the building support or on a previously applied and selectively solidified layer of the building material (Paternoster: [0028], Figure 1: FIG. 1 shows schematically an application device 12 that can be moved in a horizontal direction and serves for smoothing an applied powder layer; [0031]: the building material in powder form applied by the recoater 11 is homogeneously spread on the building support 2 or the building platform by means of the application device 12),
a selective solidification device that is able to act on all positions in the applied layer that correspond to a cross-section of the at least one object to be manufactured such that the building material at the positions coalesces to a solid state body (Paternoster: [0005]: This allows for a quicker selective solidification of a layer (selective exposure of an object crosssection that corresponds to this layer) and moreover allows for a better control of the energy introduced into the powder; Figure 2 [0040]: wherein the individual manufacturing processes differ in the exposure times (solidification times) necessary for a region to be solidified (this region corresponds to the cross-section of the test object). As the position and shape of an object  section does not change in a z direction for the test part of FIG. 2, for each manufacturing process the exposure time ( solidification time) is the same for all cross-sections of the test object), and
a control unit that controls the application device and the selective solidification device such that the object is manufactured by a successive selective solidification of layers of the building material (Paternoster: [0029]: Reference sign 10 designates a control device that is connected to the laser 6, the deflection device 8, the recoater 11, the application device 12 and the lifting mechanism 4 and that controls the building process.; Claim 12: control device controlling the irradiation device such that the heat energy amount introduced per unit area by the electromagnetic radiation or particle radiation in at least a partial region of the powder layer depends on the duration of the solidification step for the previous powder layer and/or the duration calculated in advance of the solidification step for the current layer to be solidified), the method comprising:
examining, with a computer-based method, an input data set (Paternoster: [0010]: CAD data of the object to be manufactured) for controlling the layer-wise additive manufacturing of an object by the layer-wise additive manufacturing device (Paternoster: [0036]: The duration of the solidification of the object cross-section(s) in a layer (total exposure time) is measured and then in the following layer a pre-factor for the heat energy input per unit area is chosen in dependence of the measured duration. Alternatively or in addition the total exposure time for the object cross-section(s) in the current layer, which total exposure time has been calculated based on the known laser deflection velocity and the known CAD data, can be considered for choosing the pre-factor),
wherein if the manufacturing of the object by means of a layer-wise additive manufacturing device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process and/or is an extreme value for the parameter that can be dealt with in a process downstream to the first manufacturing process (Paternoster: Claims 1 and 3: second powder application step and second solidification step),
Paternoster do not explicitly disclose: 
Comparing at least one parameter value in a computer- based model of the object to be manufactured to a limit parameter value, which is an extreme value for the parameter that is realizable in a process used for the manufacturing of the object, in particular an extreme value for the parameter that is realizable in a stable process.
wherein when the result of a comparison is that a parameter value lies beyond a corresponding limit parameter value, an adaptation of such parameter value is carried out automatically and/or with interaction with a user.
Nardi disclose:
Comparing at least one parameter value in a computer- based model of the object to be manufactured to a limit parameter value, which is an extreme value for the parameter that is realizable in a process used for the manufacturing of the object, in particular an extreme value for the parameter that is realizable in a stable process (Nardi: Figures 2, 4,  [0030]: one or more constraints (e.g., manufacturing constraints, environmental constraints, use constraints, etc.) may be identified for the component. For example, one or more of: dimensions of the component, surfaces, line of sight, angles (e.g., minimum or maximum angles), angle between normal and adjacent surfaces, tolerances, and tooling features or constraints may be identified as part of block 202. [0043], [0044]: The design optimizer 454 may seek to find the optimal x* according to an objective function f(x) such that all constraints are satisfied…. The set of constraints may be partitioned into: (1) explicit constraints that may be evaluated during the iterative design optimization methodology process, and (2) implicit constraints that may be set aside from the design optimizer 454 and which are constraints that necessarily result from the explicit constraints. [0046]: minimum mass M; Also see  [0047], [0058]: minimum feature size constraint).
wherein when the result of a comparison is that a parameter value lies beyond a corresponding limit parameter value, an adaptation of such parameter value is carried out automatically and/or with interaction with a user Nardi: Figure 4, [0049], software (e.g., HyperStudy software) may be used to call for different multi-physics/multi-models 457, 462 to be run in tandem every iteration. With this setup, the software may allow a user-level, solver-neutral, multi-disciplinary, exploration, study, and optimization for fatigue analysis based shape optimization; [0043]: automated software tools).
Paternoster and Nardi are analogous art because they are from the same field of endeavor. They both relate to additive manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above layer-wise construction of three-dimensional objects by means of additive manufacturing, as taught by Paternoster, and, evaluating a plurality of constraints associated with a objects as taught by Nardi.
One of ordinary skill in the art would have been motivated to do this modification in order to integrating the constraints with the design optimization methodology across multiple variables including additive manufacturing constraints to generate a specification for the component, as suggested by Nardi (Nardi: abstract).

Regarding Claim 2, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing method according to claim 1, wherein the computer-based method further comprises the following step:
outputting an information to a user for the case that the result of the comparison is that the parameter value lies beyond the extreme value (Nardi: [0026], [0044],  [0045]: output an optimized design x*, a verification or determination may be made regarding whether the implicit constraints are satisfied).
Motivation to combine Nardi with Paternoster is the same here as in Claim 1.

Regarding Claim 3, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing method according to claim 1, in which in the automatic adaptation, the parameter value is changed such that the weight of the manufactured object is lowered (Nardi: [0013]: The design optimization methodology may be specified in terms of at least one or more of: weight, reliability, performance, complexity, and cost).
Motivation to combine Nardi with Paternoster is the same here as in Claim 1.

Regarding Claim 4, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing method according to claim 3, in which in the automatic adaptation, the parameter value is changed such that the rigidity and/or the tensile strength and/or the elongation at break at tensile stress and/or Poisson's ratio and/or the torsional behavior and/or the fatigue behavior of the manufactured object is considered and/or changed and/or optimized (Nardi: [0013]: The design optimization methodology may be specified in terms of at least one or more of: weight, reliability, performance, complexity, and cost).
 Motivation to combine Nardi with Paternoster is the same here as in Claim 1.

Regarding Claim 5, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing method according to claim 1, in which predetermined limit parameter values comprise at least one of the following:
a minimum wall thickness,
a minimum hole diameter,
a minimum blind hole width and/or a maximum blind hole depth,
a minimum width and/or depth of an elongated hole,
a minimum detail resolution that can be dealt with by means of the device used in
the downstream process and/or a minimum detail resolution that can be produced by
means of the manufacturing device provided for the second manufacturing process,
a minimum step displacement at surfaces running transversely to several layers,
a maximum wall thickness,
a user parameter specified by a user,
depending on used data of a material provided for the first and/or second manufacturing
process and/or command parameters and/or wall thicknesses (Nardi: Figures 2, 4,  [0030], [0043], [0044],[0047], [0058]: minimum feature size constraint; Paternoster: [0043]: medium thickness).
Motivation to combine Nardi with Paternoster is the same here as in Claim 1.

Regarding Claim 6, the combinations of Paternoster and Nardi further discloses the method according to claim 1, in which the limit parameter value comprises a minimum value for a dimension that is modifiable by a method of treating the surface of the object after its manufacturing (Nardi: [0058], [0063]: minimum feature size constraint; [0105]: heat treatments for annealing; Paternoster: [0046]: medium thickness; parameter characterizing the surface quality; [0054], [0055]).
Motivation to combine Nardi with Paternoster is the same here as in Claim 1.

Regarding Claim 7, the combinations of Paternoster and Nardi further discloses the method according to claim 6, in which the limit parameter value is a minimum value for a dimension that is modifiable by a method of cleaning the surface of the object after its manufacturing (Nardi: [0058], [0063]: minimum feature size constraint; [0105]: heat treatments for annealing; Paternoster: [0046]: medium thickness; parameter characterizing the surface quality; [0054], [0055]).

	Regarding Claim 10, Paternoster discloses a layer-wise additive manufacturing device for manufacturing at least one three-dimensional object by means of a layer-wise solidification of a building material in powder form or a liquid building material, the layer-wise additive manufacturing device (Paternoster: abstract, [0001]) comprising:
a building support for supporting the at least one object to be manufactured (Paternoster: [0027], Figure 1: building support);
an application device for applying a layer of the building material in powder form or the liquid building material on the building support or on a previously applied and selectively solidified layer of the building material (Paternoster: [0028], Figure 1: FIG. 1 shows schematically an application device 12 that can be moved in a horizontal direction and serves for smoothing an applied powder layer; [0031]: the building material in powder form applied by the recoater 11 is homogeneously spread on the building support 2 or the building platform by means of the application device 12),
a selective solidification device that is able to act on all positions in the applied layer that correspond to a cross-section of the at least one object to be manufactured such that the building material at these positions coalesces to a solid state body (Paternoster: [0005]: This allows for a quicker selective solidification of a layer (selective exposure of an object crosssection that corresponds to this layer) and moreover allows for a better control of the energy introduced into the powder; Figure 2 [0040]: wherein the individual manufacturing processes differ in the exposure times (solidification times) necessary for a region to be solidified (this region corresponds to the cross-section of the test object). As the position and shape of an object  section does not change in a z direction for the test part of FIG. 2, for each manufacturing process the exposure time ( solidification time) is the same for all cross-sections of the test object), and
a control unit which controls the application device and the selective solidification device such that the object is manufactured by a successive selective solidification of layers of the building material (Paternoster: [0029]: Reference sign 10 designates a control device that is connected to the laser 6, the deflection device 8, the recoater 11, the application device 12 and the lifting mechanism 4 and that controls the building process.; Claim 12: control device controlling the irradiation device such that the heat energy amount introduced per unit area by the electromagnetic radiation or particle radiation in at least a partial region of the powder layer depends on the duration of the solidification step for the previous powder layer and/or the duration calculated in advance of the solidification step for the current layer to be solidified),
wherein the layer-wise additive manufacturing device comprises an examination device for examining an input dataset of the layer-wise additive manufacturing device and/or is connected to such an examination device in terms of signalling, the examination device (Paternoster: [0010]: CAD data of the object to be manufactured; [0036]: The duration of the solidification of the object cross-section(s) in a layer (total exposure time) is measured
and then in the following layer a pre-factor for the heat energy input per unit area is chosen in dependence of the measured duration. Alternatively or in addition the total exposure time for the object cross-section(s) in the current layer, which total exposure time has been calculated based on the known laser deflection velocity and the known CAD data, can be considered for choosing the pre-factor) comprising:
wherein if the manufacturing of the object by means of the layer-wise additive manufacturing device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process and/or is an extreme value for the parameter that can be dealt with in a process downstream to the first manufacturing process (Paternoster: Claims 1 and 3: second powder application step and second solidification step),
Paternoster do not explicitly disclose: 
a comparison unit that compares at least one parameter value in a computer-based
model of an object to be manufactured by the layer-wise additive manufacturing device to a limit parameter value, which is an extreme value for the parameter that is realizable in a process used for the manufacturing of the object, in particular an extreme value for the parameter that is realizable in a stable process,
 a storage unit in which the computer-based model of an object to be manufactured by the layer-wise additive manufacturing device is stored; and a storage unit in which the at least one limit parameter value is stored.
Nardi disclose:
a comparison unit that compares at least one parameter value in a computer-based
model of an object to be manufactured by the layer-wise additive manufacturing device to a limit parameter value, which is an extreme value for the parameter that is realizable in a process used for the manufacturing of the object, in particular an extreme value for the parameter that is realizable in a stable process (Nardi: Figures 2, 4,  [0030]: one or more constraints (e.g., manufacturing constraints, environmental constraints, use constraints, etc.) may be identified for the component. For example, one or more of: dimensions of the component, surfaces, line of sight, angles (e.g., minimum or maximum angles), angle between normal and adjacent surfaces, tolerances, and tooling features or constraints may be identified as part of block 202. [0043], [0044]: The design optimizer 454 may seek to find the optimal x* according to an objective function f(x) such that all constraints are satisfied…. The set of constraints may be partitioned into: (1) explicit constraints that may be evaluated during the iterative design optimization methodology process, and (2) implicit constraints that may be set aside from the design optimizer 454 and which are constraints that necessarily result from the explicit constraints. [0046]: minimum mass M; Also see  [0047], [0058]: minimum feature size constraint),
 a storage unit in which the computer-based model of an object to be manufactured by the layer-wise additive manufacturing device is stored; and a storage unit in which the at least one limit parameter value is stored (Nardi: [0011], [0026], [0033]: Such specifications can be stored electronically or using printed plans depending on the end use).
Paternoster and Nardi are analogous art because they are from the same field of endeavor. They both relate to additive manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above layer-wise construction of three-dimensional objects by means of additive manufacturing, as taught by Paternoster, and, evaluating a plurality of constraints associated with a objects as taught by Nardi.
One of ordinary skill in the art would have been motivated to do this modification in order to integrating the constraints with the design optimization methodology across multiple variables including additive manufacturing constraints to generate a specification for the component, as suggested by Nardi (Nardi: abstract).

Regarding Claim 11, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing device according to claim 10, in which the limit parameter value is an extreme value for the parameter that can be produced by means of the layer-wise additive manufacturing device in a stable process (Nardi: Figures 2, 4,  [0030]: one or more constraints (e.g., manufacturing constraints, environmental constraints, use constraints, etc.) may be identified for the component. For example, one or more of: dimensions of the component, surfaces, line of sight, angles (e.g., minimum or maximum angles), angle between normal and adjacent surfaces, tolerances, and tooling features or constraints may be identified as part of block 202. [0043], [0044]: The design optimizer 454 may seek to find the optimal x* according to an objective function f(x) such that all constraints are satisfied…. The set of constraints may be partitioned into: (1) explicit constraints that may be evaluated during the iterative design optimization methodology process, and (2) implicit constraints that may be set aside from the design optimizer 454 and which are constraints that necessarily result from the explicit constraints. [0046]: minimum mass M; Also see  [0047], [0058]: minimum feature size constraint).
Motivation to combine Nardi with Paternoster is the same here as in Claim 10.

Regarding Claim 12, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing device according to claim 10, in which if the manufacturing of the object by means of a layer-wise additive manufacturing device is a first manufacturing process, the limit parameter value is an extreme value for the parameter that can be produced by means of a second other manufacturing process than the first manufacturing process (Paternoster: Claims 1 and 3: second powder application step and second solidification step).

Regarding Claim 13, the combinations of Paternoster and Nardi further discloses the layer-wise additive manufacturing device according to claim 10, in which the computer-based model of an object to be manufactured by means of the layerwise additive manufacturing device and the limit values are stored in one and the same storage device (Nardi: [0011], [0026], [0033]: Such specifications can be stored electronically or using printed plans depending on the end use).
Motivation to combine Nardi with Paternoster is the same here as in Claim 10.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Paternoster et al. hereafter Paternoster (Pub. No.: US 2016/0332379 A1), in view of Nardi et al. hereafter Nardi (Pub. No.: EP 2778992 A1), further in view of Gersch et al. hereafter Gersch (Patent No.: US 9,586,369 B2).

Regarding Claim 8, the combinations of Paternoster and Nardi further discloses the method according to claim 6, in which the limit parameter value is a minimum value for a dimension (Nardi: [0058], [0063]: minimum feature size constraint; [0105]: heat treatments for annealing; Paternoster: [0046]: medium thickness; parameter characterizing the surface quality; [0054], [0055]).
However, the combinations of Paternoster and Nardi donot explcity disclose that this parameter value is modifiable by a method of blasting the surface of the object after its manufacturing.
Gersch discloses that the parameter value is modifiable by a method of blasting the surface of the object after its manufacturing (Gersch: column 7 claim 1 lines 1-10).
Paternoster, Nardi and Gersch are analogous art because they are from the same field of endeavor. All of them relate to additive manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above layer-wise construction of three-dimensional objects by means of additive manufacturing, as taught by the combinations of Paternoster and Nardi, and, blasting of the three-dimensional object as taught by Gersch.
One of ordinary skill in the art would have been motivated to do this modification in order to provide particular properties such as a modified electrical conductivity to the workpiece surface, as suggested by Gersch (Gersch: column 1 lines 17-19).

Allowable Subject Matter
11.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
a) the suitability for a blasting of  the surface of the object to be manufactured is checked by checking for at least one portion of the surface, whether there exists within an angular range that includes a direction of a normal to the surface, a further surface portion of the object that is spaced apart from the at least one portion of the surface, and by comparing the distance between the at least one portion of the surface and the further surface portion, with the limit parameter value, if this is the case (claim 9);

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  CANTZLER et al. (Pub. No.: 2018/0272611) teaches a device for a manufacturing of a three-dimensional object by means of an additive manufacturing method. It is also related to an additive manufacturing method itself.
Larsson et al. (Pub. No.: US 2012/0211926 A1) teaches a method for producing three-dimensional objects from a powder material which is capable of solidification by irradiation with a high-energy beam.
Liu et al. (Modeling of Additive Manufacturing Process Relevant Feature in Layer Based Manufacturing Process Planning , J. Shanghai Jiaotong Univ. (Sci.), 2012, 17(2): 241-244) conceptually presents a case based reasoning approach that is applied to the process planning of additive manufacturing . The concept of “AM process relevant design features” is proposed after the analysis of the characteristics of AM processes. The concept is used as the basis of the knowledge representation, and AM relevant feature graph is used as the case representation schema. The case retrieval method is discussed based on this graph.

13.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146